Case 2:19-cv-01719-DJH Document 33-1 Filed 10/24/19 Page 1 of 13

Daniel Fellner v. Travel 4 All Seasons, LLC
United States District Court - District of Arizona No. 2:19-cv-01719-CDB
Table of Contents for Defendant’s Motion for Summary Judgment

 

 

 

 

1. Pickleball in Demand on Cruise Ships!
Posted on ‘Travel 4 All Seasons

2. Affidavit of Alfred Hague

3, Pickleball at Sea! These Cruise Ships Have Courts
By: Daniel Fellner

 

 

 
Case 2:19-cv-01719-DJH Document 33-1 Filed 10/24/19 Page 2 of 13

EXHIBIT 1

 
Case 2:19-cv-01719-DJH Document 33-1 Filed 10/24/19 Page 3 of 13

 

 

||

 

 

MA GA ZtN iE
travel smart.,.travel welt

 

HOME ABOUTUS CONTACT US TRAVEL »

 

TRAVEL 4 ALL SEASONS,LLC TRAVEL PROFESSIONALS

You are here: Home / Travel / Pickleball in demand on Cruise ships!

Pickleball in demand on Cruise ships!

Posted by Al Hague on Sth April 2018 | 402 views

Dan Fellner, Special for the (Arizona) Republic

SOUTH CHINA SEA — Pickleball, one of the fastest growing
sports in America, is starting to make a splash on the high seas.

The sport, hugely popular in active-retirement communities in
Arizona and Florida, is now offered on all 14 Holland America
ships. And the line’s newest ship, Nieuw Statendam , which
debuts in December, will feature the game as well.

 

Other cruise lines, including Princess and Regent Seven Seas,
also have added pickleball to some of their ships.

Pickleball is a racket sport that combines elements of tennis, table tennis, and badminton.
Paddles are made of wood or composite materials. The ball resembles a wiffleball. The sport
can be played with two or four players, although doubles are far more common.

Pickleball was invented in the 1960s in Washington state but only recently has seen a huge
growth in popularity. It now routinely attracts more players than tennis in age 55 and older
housing developments. The USA Pickleball Association, which is headquartered in Surprise,
Ariz., calls it the fastest growing sport in North America.

Erik Elvejord, Holland America’s director of public relations, says adding pickleball to the
company’s ships was a no-brainer “because of many requests we were getting from guests.”
As an avid pickleball player myself, I was pleasantly surprised to see “meet for a game of
pickleball” in the daily program on a recent 14-day Asian cruise on the Holland America

Volendam.

I quickly ventured up to the ship’s sports deck where
Holland America had retrofitted a court that had been
used for mini-tennis. The costs for the cruise line were
minimal — put some yellow lines on the court, buy
paddles and balls, and lower the net a few inches. The
courts are surrounded by netting to keep stray balls from
landing in the ocean.

 

TRAVEL NEWS TRAVEL GEAR

Leave a Comment

Categories

( Select Category

 

Recent Posts
Our recommendations for cruises......June 2018

FAA Launching Investigation After Death on
Southwest Flight 1380—IMPACTING TRAVEL
DONALD WOOD APRIL 19, 2018

Avalon Waterways....An Amazing River Cruise
Experience

190-metre ultra-luxury cruise ship by Ritz-Carlton
15 Countries You Didn’t Know Made Amazing Wine
Los Cabos is Safer Than Ever...

Pickleball in demand on Cruise ships!

Ama Waterways Launches their new
ship....AmaMagna

Cruising Peres and Pricing...Confused?

ES TRAVEL 4 ALL SEASONS coun

TRAVEL SMARTwTRAVEL WELL

ge DB TAR tO

®:
Premium Honey Rye & Straight Rye Whiskey
Case 2:19-cv-01719-DJH Document 33-1 Filed 10/24/19 Page 4 of 13

For Complete information on these and other cruises contact any
one of our travel professionals at www.travelgallseasons.com We 4

@

VIKIN
CRUISES

Exploring the World in Comfort®

are Holland America specialists.

 

 

 

Published By About Us

TravelgAllSeasons.com Travel 4 All Seasons is an online

San Tan Valley AZ publication by Travel 4 All Seasons.com
Travel Agency. Stories and information

ahaguejr@gmail.com are for the use of our clients, future clients
and the public in general who are

Contact Us interested in the wonderful world of

travel. Formerly published in print now
exclusively online. Stories, writing and
photography by Al Hague and other
sources with credits. Please contact us at
509.927.7888 or at ahaguejr@gmail.com
or dhagueg494@gmail.com

© Copyright Travel 4 All Seasons

 
Case 2:19-cv-01719-DJH Document 33-1 Filed 10/24/19 Page 5 of 13

EXHIBIT 2

 
BLYTHE GRACE pitc
4040 East Camelback Road | Suite 275

Phoenix, Arizona 85018

 

ase 2:19-cv-01719-DJH Document 33-1 Filed 10/24/19 Page 6 of 13

UNITED STATES DISTRICT COURT

 

 

DISTRICT OF ARIZONA
Daniel Fellner, No. 2:19-cv-01719-CDB
Plaintiff,
AFFIDAVIT OF ALFRED HAGUE
v. IN SUPPORT OF DEFENDANT?’S
MOTION FOR SUMMARY
Travel 4 All Seasons, LLC, JUDGMENT
Defendant.
State of Arizona )
) 8S,
County of Maricopa )

Alfted Hague, being first duly sworn, deposes and states as follows:

1. I submit this Affidavit in support of Defendant’s Motion for Summary
Judgment (the “Motion”) filed with the Court on October 24, 2019.

2s I am a disabled U.S. military veteran over 18 years of age, I am of sound
mind to make this Affidavit, and I have personal knowledge of the allegations made by
Plaintiff Daniel Fellner (‘Fellner”) in this action. I also have personal knowledge of
Defendant Travel 4 All Seasons, LLC (“Travel 4’).

 

3 Iam the only member of Travel 4 and I solely maintain the business records
for Travel 4.
4. I, through Travel 4, created the website, www.travel4allseasons.com (the

“Website’”’), to provide general leisure travel information to travel enthusiasts.

A Travel 4’s Website is for informational purposes only. The Website is not
for commercial purposes and has never generated any revenue or profit.

6. In fact, Travel 4 does not even have a bank account (and there is no bank
account associated with the Website).

7. Travel 4 also does not require a membership fee to access its Website.
Instead, Internet users can view the Website without charge.

8. On March 30, 2018, the Arizona Republic posted an article to its website

 

 
BLYTHE GRACE ettc
4040 East Camelback Road | Suite 275

Phoenix, Arizona 85018

NH UW FP WO WN

o wo wn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-01719-DJH Document 33-1 Filed 10/24/19 Page 7 of 13

written by Fellner entitled Pickleball at Seal These Cruise Ships Have Courts.

SP I saw Fellner’s article in an email from Travel Reseatch Online (“TRO”).
TRO sends emails with various travel articles and links to people who sign up on its
website. ‘Through TRO’s link, I was able to access Fellnet’s article.

10. On or about April 5, 2018, Travel 4 posted an article to its Website entitled
Pickleball in Demand on Cruise Ships! (the “Article”). I, through Travel 4, created this Article
using pieces, approximately half, of Fellner’s article. I did not use the photographs from
Fellner’s article. |

11. The Article on Travel 4’s Website identified Fellner as the original author
and cited to The Anzona Republic, where Fellnet posted his atticle.

12. ‘Travel 4 did not post the Article for commercial purposes. Instead, Travel
4 posted the Article only to provide travel enthusiasts with information regarding
pickleball. |

13. Travel 4’s Website is not visited by a significant amount of people and it
never has been.

14. Travel 4 removed the Article from its Website after receiving a copy of the
Complaint in this action.

15. Before Fellner filed his Complaint, neither he nor his legal counsel contacted
Travel 4 to request that the company remove the Article (which it would have done had
they made the request). |

I declare under penalty of perjury that the foregoing is true and correct.

Executed on this 23rd day of October 2019.

~
ey

MM Vapo-—
d Hagu

SUBSCRIBED AND SWORN to before me this 23rd day of October 2019 by Alfred Hague.

 

 

 
| Suite 275

Arizona 85018

Phoenix,

BLYTHE GRACE pirc

4040 East Camelback Road

N

So A NY DH WH BP WwW

10

11

12
13
14

AS

16
Ly
18
19
20
21
22
23

. 24

26
27
28

 

 

My Commission Expites:

05))5]9022,

4, Case 2:19-cv-01719-DJH Document 33-1 Filed 10/24/19 Page 8 of 13

De bbevenray a

Notary Public = “7

 

 

 

 

 

 
Case 2:19-cv-01719-DJH Document 33-1 Filed 10/24/19 Page 9 of 13

EXHIBIT 3

 
Case 2:19-cv-01719-DJH Document 33-1 Filed 10/24/19 Page 10 of 13

 

    
  

Wee a

w:0 | av xp II Oj dn 4901s

 

“Wwoo"speyeoulxd 40} Bue

            
          

e ayew 0} Buleys si ‘
© 4S9}S2J OY} JO BUO *|/2qa|491d —- WAS VNIHOD HLNOS
JdOW IWWS ANBMIMIOD NIGSXNITD JaaML A1DSNNO9

a) o)@ | Wi wm

        
     

2102 ‘2 Udy LW. "urd gz-¢ paepdn | L0z ‘OS UUEW LW “WE CO's PaYysiiqng aN@Ndey ey 40} eINeds “eUuye4 UEg

RULES rc Crea alg
Le LBW 1trrds |

ert a kay j
winnuQuos
CUBAN ic)enksctelp)-g-e/0-J-l0 [a]
quaned
EY eset Res ey.t-7.V

FAY secsy eae tft |

SINDEIdAIH

“eulyd,

‘reyBueys ul peyoop wepuajo, eouawy PueI|OH OYL en
Bas eulyd

yy Nos day} Buisinig

 

Usel9s||3 [ia

aL

SUNOd aAey sdiys

       

 

*Aidde swiol 499;0 OW/eg L$

‘SyTU] ysnd
Sgld¥osans GNV GvOINMOoQa e @

«reuyuMr]

 

 

 

yjuow Jad 66'6$ Se Mo] SY JYOMISN AVGOL VSN 3HL AO Luv

mon sensens “jeuzUusaZze

| MON za1osans | yuowedge6$AjuQ  “Spuey MOA UI SjORJ ay) Nd aM

@ a /to0seseer/uebes-sssould-eoliawe-pue|joy-sdiys-asinio-|jeqa)jo10/0E/E0/81L0Z/ienes}/A10]S/Woo"|euaoze B Se -_ >
19-cv-01719-DJH Document 33-1 Filed 10/24/19 Page 11 of 13

Case 2

 

210)dxXe 0} ew} au} S! []e4

306 souenBes pojyseio Moy

dJayoddns ,
UOUYD 0} payuly jadeyo
euopas je wsijepue,

“WE DEL 'GLOZ "PRO

JSB09 }SOM, S,euOZLy

“ure EF'8 “GLO ‘S190
Yoo] Ysiuoopes, 1184)

Sel te fet esse t*fe)

j22UaLddxs ays ano aAoAdUI
djay 03 yseqpeaa, Anok aseys

 

 

“sjequassa
pune yoajes ¢ Ang nok

UuBUM ued LIB OLS eal4
Aep Aapune|
Jo} dn 4901S

8

©

LOZ ‘ZT ady JW “urd sz:¢ payepdy | s.oz ‘oe uss

   

 

Bunje6 ajam om s}SonBeeneeeeTene ooprowrery-oe ery cre

i

0} !eqapyjo1d Buippe sAes ‘suopejas oI\qnd jo JoyauIP S,eoUuewYy pueloH ‘psofaayy yUy

« BOWaWY YON ul Wods Bulmoi6 jsajsej ayy, 31 sited ‘asuding ul peseenbpeay

S! YOIYM ‘uOneID0ss¥7 |JEGa|41d WSN SUL ‘sjueWdojarep Bulsnoy Japjo pue

gg abe ul siuua) ueyy suaAejd asow sjoeme Ajaunos mou I ‘Aye;ndod ul yyMoJ6 abny
® uaes sey Ajuadal AjU0 yng ‘a}e}s UO}GulyseAA Ul SOQGL Ou} Ul PayUaAUI sem |JeEqapIaIg

(auyjay Ue :o}0Y4q) "IHeq pue saIpped Jeqal4a1q

 

JJO See} Aqejndod |jeqapyoid

*UOLULUOD BJOW
Je} si saiqnop YyBnouye ‘ssafejd sno} 10 om) UyIM patejd aq ueO ods ay “}eEqalyIM
® Sajquiasay ||Bq at} ‘sjelayew ajisodwoo Jo poom jo apelw aie sa|pped ‘uojUlWpeq
PUE SIU} 8/42} ‘SIUUD} JO S}JUBWA]a SAUIGUIOD yeU) YOds JaYORJ @ SI [|Eqa|4OIg

“SdIYs JAY JO BWOS O} |!eGapjoid
pappe aaey ose ‘seas uaras juehey pue sseoug Bulpnjou! ‘saul asinio JeuIO

‘om se aweb ayy ainyedy jm Yequieseq

U! sinqap YoIyM ‘WepuUs}e}Sg ANaIN ayy ‘diys }samau s,aul| ay) puYy “sdiys BoLeWY
PUEI|OH PL 112 UO pasayo sods ay 0} pappe sem
Ajuacei ‘saylunwwos juewamal-anyoe ul Ajjeloadsa

( F
‘Base xjUsOY, ayy ul Jejndod AjaGny ‘ods aul Pail

“seas yBiy auj uo ysejds
2 ayew 0} Bumeys si ‘equawiy ul sods Buimoi6
SOJSE} BUY JO BUO ‘EQaP}9!1d — VAS VNIHD HLNOS

ayOW “WW. ANSWIOD NIQAMNIT ASaML | LOSNNOD

1 | 8 @ ul & 3

 

 
 

0:5 paysi|

 

ci. Nandoy ey 40} jeJpedg ‘“oujje4 UeG

“Woo qnyiowa.2'spe'gggx-S}]45 410) Bulpey,

 

*jesAZUSIZe

oe youl sedg66$A4uQ *Spuey MOA UI S}ORJ ay) Nd aM
19-cv-01719-DJH Document 33-1 Filed 10/24/19 Page 12 of 13

Case 2

“wd Bsiy 'GLOZ'L 390
soe} Beq oumsie plone nok
djay jm sdy Buryoed asayy
SUBEINDSENS NOs

 

1B SELL GLO ‘P3920
Aig 07 UBM NOA 41 ‘OZOTZ
*L 90 Aq GI jeey anok yo9

"O2 $428 'BLOZ ‘ZI20
suondo Bulyiy esow seyeass
pesyie ejeps}joos may

nud phy '6L0z 'Z 490
Joyioddns

uouYd Oo} payul jadeyo
Buopes je wistjepue,

  

"wr OFZ ‘6102 'y "PO

,JSB09 ]SeM, S,euOZUY
ee aJojdxe 0} atu au} si

Ue BER: ER: bobs: 1 abo)

mei J Ce)|l-1u Ba) W=y a) 18 cowl vel Uizca eel f icy
(Amt 31 Biba Col te) i
SLUODIEM 0} Apeoy

 

 

 

 

 

ywuoWw Jed 666$ AjUO

Bas EUIYD YINoS ay} BulsinsD

. Hulkeld Bulsolua ase ajdoad
SJOW pue aso Jey) Mau pue Ysa Buiyjelos sj] ApoqAlena Joy ajqissaooe asow
Si, ‘shes ay ,‘suods Jayjo ewos uey} Buy ssa] $3! Os ‘sajqnop Aejd AyjeoidAy noA,,

*aJayUatjo sapjo Aysow s.diys ayy
UM HY B Udaq sey Jaye] 34} sKes — Jeqa|yoId pue |jeq\ayseq ‘pseoqayynys ‘siuua} ajqe}
— sods s,diys au} SeasieAo OYM JO}DaIIP AsINIO JUEjSISse S,WePUB|OA au} ‘OILED OULL

.Sayewdiys mojjaj Guowe suepereweo

sajeai pue sabe |Je 10) uny jeau6 ‘Aejd 0} useay 0} Asea sedns si}, “shes ay ,‘Aanoe
PJEOqUO SARY-]SNLU e BUIOdaq OOS |[IM pue siaBuassed Jey} UIeELejUe pue yee
0) Aem anisuadxaul Kian es! jeqapjord yeu Jno paun6y sey Asnpul esinio auy yUILp |,

 

‘uoBempueg |jeqapjoid ay) uo Buiddoy payeys saul asinso awn jnoge su shes uapisal
BJepsyoos e pue uoleloosse ||eqapyold ay} Jo juapisaid jeuoneu ouy ‘sewou! yoer

Heqa)j210 a1] sis@Buassed asinig

*suassep Bunda) s.wepuajo, ay} Woy saojeo may e Yo Bupom

aILUM Bas je awweb ay} Aeid 0} soueyo aly arey Ajjeuy 0} — Buisinuo Jo sueak Jaye

— pajyBijap sem | ‘saBualjeyo ayy Jo awos ayidsap yng “esinod Yo JoUs paynoaxa-|jam
& mojq ued spulm Buiyims ay} pue sUOHedyINads JoeXa 0} aq ayINb jou Aew sjau eu

 

+ 240 395

siopua, || UoRduNsUO> ys¥ 0} SUOSENy JUDLOdUY] ¢
adH AG

 

"ueas0
ayy ul Bulpue] woy syjeq Aews daay 0} Buyjeu YIM papunowns ue synod ay, L “sayoul
M2} BJU SU} JMO] pue ‘sijeq pue saipped Ang ‘Nod ayy UO saul] MO|[aA aWOS jnd

— JELUIUILU B19M OUI] ASINJD OU} 10) S}SOO AU “SIUUS}-lUILU JO} pesn Usaq peY yey) YNoD
© payyoujes pey eovawiy PueljoY aaym yop syods s,diys ay} 0} dn pasnquaa Ajyoinb |

“WEPUS]O/ BOUSWYy
PUE||OH 84} UO asinJo ueIsy Aep-p| UadeJ B UO WeJBold Ajrep ay} UI ,eqa|yoId Jo
awed e 10} jealU, aes 0} pasudins Aqueseajd sem | ‘asd JaAeld jpeqapjid pine ue sy

.s}san6 woy
Buije6 aie am sjsenbai Auewi jo asneoaq, Jauleig-ou & sem sdiys sAuedwoo ayy
0} !eqa;y91d Bulppe shes ‘suonejad o\qnd jo sojauIp s,eoueWy pue||OH ‘psolealy yUy

«BOuaWy YLON ul Hods Buimou6 jsajsej ayj, }! sijeo ‘asiuding ul posapenbpeay

S! YOIUM ‘uOReIDOSsy |EGapold WSN eUL ‘sjuawdojanep Buisnoy Japjo pue

sg abe u! sjuus} uey) suaAejd aso sjoeje AJaunNos mou y ‘Aueindod ul ymosB aBny
® uaas sey Ajusoai Ajuo yng ‘a}eys UO}Bulysenn U! SOQG} 94) U! PAyUAAU! SEM |[eEqa}oI¢q

“WOS'payoeloidayespe'yp Jo} Buipey,

 

*[/e4A,UD9IZe

“spuey MOA UI $}deFJ 9y) nd 9M

/2006eSE9r/jueba1-ssaoulsd-eolewe-pueljoy-sdiys-asinso-ljeqa)jo1d/9¢/E0/SLOZ/\aAe1/A10}S/wuoo"|esjUaoze g xX ©« >
Case 2:19-cv-01719-DJH Document 33-1 Filed 10/24/19 Page 13 of 13

 

 
 

 

exe, be TS oy me,
“SO@PIA p PCy) elpel et SNe)

Bulpeoj-jsej ‘*p

 

paxoed ase sasinso JeAny Blo, s,eIssny :soj}OWYOS So;WOg
“HED ‘Aajoy1eg Ul UOSUIqoY *sJj\) 10) JUNY ay UO AJESJeAIUU UNOS a}eNpEID,

Seimuese] YO Gulysou ‘weujai, pue e}poqwes u) JEAN Buoyayy sy) Busing
A@ul[a4 Ueg Aq sdaliojYs si0W-

“WOO "Ba}JAWEPUEl|OY :sesinig eoLeWY pueljoH

‘Bio-edesn :uonelsossy yeqe)4ld “y'S'N
leqepjzid ynoge aio;

“WO9'OJU/-/AAB.Q-/EGO) ‘aysqam sIYy JISIA JEM [EAR
eouRjaad pue AsianjuN a}e1$ euozUY je ajeisosse Aynoe e si JejPUeYD JO JaU/Ja-J UeQ

«leqapyoid jnoum sdiys Buvapisuoo uae jou ale ay, “shes
SBWOU] ,"SuNjUaApe asinso jsulj no Huluueld jo saGeys Ayes ayy ul oe | pue asim AW,

“eweu Jelnoad sy 40} AjuO meuy Ay} owe e yno yao 0}

Ayisound jo jno ewes sieBuessed awWos ‘*sjuaWeUINO} JO Aejd uado 4o} skep eas uo dn
Pemoys OYM soeuey |Jeqapyaid Jo dnos6 e10o-puey e sem aiauy jng “ods au} jo pueay
4anau pey — saujunos pe Bujueseidas — siaGuassed Oop‘) Auesu s,diys auy jo Aueyy

‘ueder pue uemiey ‘sauiddijiyg ayy ul Aem ayy Buoje sdoys ym
‘reyBueys ul pepua pue Buoy, Guo} u! payeys Wepuajo, ou} Jo Bulles Jejnomed siy,

(J9U/2-4 UDG 20j0Y4e) *WUTYD ‘WeyBueys ul pox.0p WIEPUSJOA BOOLIY PUBT|O}Y oYyL

“*USSMO}EH JO} SyOeUS gy ApUeS doyS
ESAQJLO-10-YOU}
SLUODIOM 0} Apeoy

 

 

BSS EUIYD Y{NOsS 93y} HulsiniD

 

™UWOd"BjOOGe}"JM JOj Bue

eS

*jeaquaoze

‘spuey MOA UI sjovj ay) Ind aM

 

 
